Undercofler, Justice.
Billy Patterson filed a complaint for divorce against Jean Clement Patterson in the Superior *551Court of Coweta County on the ground of cruel treatment. The defendant answered and denied that the complainant was entitled to a divorce, sought custody of their minor child, temporary and permanent alimony and child support. After hearing evidence, the jury granted the complainant a divorce, awarded alimony, custody of the child, and child support to the defendant. The parties filed amended motions for new trial which were overruled by the trial court. The complainant filed an appeal to this court and the defendant filed a cross appeal. The main appeal in this court has been withdrawn and the cross appeal presents the only question for decision by this court. The cross appellant contends that there was not sufficient evidence of probative value to support the verdict of the jury and authorize the judgment of the trial court granting the complainant a divorce. Held:
Argued December 13, 1971
Decided January 6, 1972.
Houston White, Sr., Walter D. Sanders, for appellant.
Westmoreland, Hall & Bryan, John L. Westmoreland, Sr., David C. Stripling, P. Joseph McGee, for appellee.
We have carefully reviewed the evidence of cruel treatment in this case and find that it is sufficient to support the verdict of the jury granting the husband a divorce.

Judgment affirmed on the cross appeal.


All the Justices concur.